WOLF, Judge.
This is an appeal from a nonfinal order denying appellant’s motion for summary judgment based on workers’ compensation immunity. The sole issue was whether the prison security officers who worked for the Department of Corrections and the plaintiff, June Culver, a prison psychologist, were engaged in primarily unrelated works at the time of the attack on the plaintiff. A review of the record presented to the court on the motion for summary judgment reveals that there were no disputed issues of material fact involving the job duties and responsibilities of the various parties at the time of the attack. The order denying summary judgment simply states that it is denied without providing further reasoning. Although the immunity issue appears ripe for review, based upon the supreme court’s decision in Hastings v. Demming, 694 So.2d 718, 22 Fla. L. Weekly S243 (Fla. May 8, 1997), this appeal must be dismissed. See Martin Electronics v. Glombowski, 705 So.2d 26 (Fla. 1st DCA 1997). For the reasons outlined in both the majority and concurring opinions in Martin, however, we certify the following question to be one of great public importance:
IN DETERMINING THE APPEALA-BILITY OF A NONFINAL ORDER DENYING A MOTION FOR SUMMARY JUDGMENT BASED ON WORKERS’ COMPENSATION IMMUNITY, ARE WE RESTRICTED TO LOOKING ONLY AT THE ORDER ON APPEAL OR MAY WE REVIEW THE RECORD IN THE MANNER DESCRIBED IN HASTINGS V DEMMING, 682 So.2d 1107 (Fla. 2D DCA 1996).
The appeal is dismissed.
BOOTH, J., concurs.
VAN NORTWICK, J., concurs in result only.